Title: To George Washington from Philip Schuyler, 3 September 1791
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany [N.Y.] September 3d 1791

I did not receive the letter you did me the honor to address of the 25th ult:, until it was too late, to acknowledge its receipt, by the return of the post who brought it.
On the Objects to be ascertained, so great a diversity of Opinion prevails, even amongst the best informed, that it seems requisite, the decision in every instance, should be the result, of what has really occured, or at present exists, I shall therefore extend all my Attention to the compleatest investigation of facts, I am capable of, and state the reasons that least to my conclusions.
Some important business will call me from home in a few days, and wholly engross my Attention for Eight or ten days more, but immediately thereafter, I shall devote myself, without intermission, to enable me to transmit answers to your interesting enquiries. I have the honor to be with every sentiment of respect, Esteem and Affectionate regard, Dear Sir, Your most Obedient Servant

Ph: Schuyler

